DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending
Claim 15 is withdrawn from consideration
Claims 1-14 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 09/05/2018, 03/05/2021, and 03/09/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 12/09/2020 is acknowledged.

Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because the abstract should be on a separate page.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  Lines 1-2 states “one or more light sources of the anti-biofouling system…”  Examiner suggests adding “the” in front of one or more light sources.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Lines 1-2 states “one or more light sources of the anti-biofouling system…”  Examiner suggests adding “the” in front of one or more light sources.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14
Claim 1 recites the limitation "at least a part of its lifetime” on lines 3-4.  It is unclear what “its” is referring to.  Claims 2-14 are also rejected since these claims depend on claim 1.
Claim 3 recites the limitation "the ambit” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the duration” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ambit” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "…being a water bearing…” on line 1.  It is unclear and confusing what Applicant is trying to claim.
Claim 14 recites the limitation "the vessel’s environment” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0226681 A1) (hereinafter “Lee”).

Regarding Claim 1:
Lee teaches an assembly (see Lee FIGS. 1-2, an assembly including a filtering unit 2 and an ultraviolet treatment unit 3) (see Lee paragraph 1 – “The present invention relates, in general, to a system for treating ballast water used in a ship…to a ballast water treatment system including a filtering unit which filters ballast water taken into a ship using a filter, an ultraviolet treatment unit which sterilizes the ballast water filtered by the filtering unit using ultraviolet rays, and a control unit which controls operations of the filtering unit and the ultraviolet treatment unit…”), comprising at least two elements in a movable arrangement relative to each other for performing a first function of the assembly (see FIG. 3, filtering unit 2 further including a body 21, a plurality of filters 22, an automatic washing unit 23, wherein the automatic washing unit 23 further includes a driving unit 231, a suction unit 232 and an exhaust unit 233.  In addition, the suction unit 232 further includes suction rods 2321, a core 2322 and a driving shaft 2323, wherein vertical movement and rotary movement occurs) (see paragraphs 38 and 41), and a system for subjecting at least an area of the assembly to be at least partially exposed to 
Although Lee teaches a first function of the assembly (see FIG. 2, filtering unit 2) and a second function of the assembly (see FIG. 2, an ultraviolet treatment unit 3), Lee does not specifically teach an anti-biofouling system for performing an anti-biofouling action such as emitting anti-biofouling light, as recited in independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the assembly system of Lee including the ultraviolet treatment unit 3 to be capable of performing an anti-biofouling action such as emitting an anti-biofouling light to achieve the same desirable result of purifying an untreated ballast water source (see Lee paragraph 1 – “The present invention relates, in general, to a system for treating ballast water used in a ship…to a ballast water treatment system including a filtering unit which filters ballast water taken into a ship using a filter, an ultraviolet treatment unit which sterilizes the ballast water filtered by the filtering unit using ultraviolet rays, and a control unit which controls operations of the filtering unit and the ultraviolet treatment unit…”).

Regarding Claim 2:
Lee teaches the assembly according to claim 1, wherein one or more light sources of the anti-biofouling system are situated at one of the elements for emitting anti-biofouling light to the other of the elements (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a body 31, a plurality of ultraviolet lamps 32, a sleeve washing unit 33, and an ultraviolet intensity meter 34, wherein the sleeve washing unit 33 further 

Regarding Claim 3:
Lee teaches the assembly according to claim 1, wherein one or more light sources of the anti-biofouling system are arranged for emitting anti-biofouling light to surface portions of at least one of the elements which are successively put in the ambit of the one or more light sources during relative movement of the elements (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a body 31, a plurality of ultraviolet lamps 32, a sleeve washing unit 33, and an ultraviolet intensity meter 34, wherein the sleeve washing unit 33 further includes a wiper 331, a driving shaft 332, and a driving motor 333) (see paragraphs 53-56).

Regarding Claim 4:
Lee teaches the assembly according to claim 1, comprising a controller (see FIGS. 1-2, control unit 4) which is adapted to assess whether the elements are in a stationary position with respect to each other, and, if such is found to be the case, to assess whether the duration of the relative stationary position exceeds a predetermined maximum duration, and, if such is found to be the case, to initiate relative movement of the elements in combination with an activated condition of the one or more light sources of the anti-biofouling system (Examiner’s note:  this claim limitation is in a conditional form) (see paragraph 63 – “The control unit 4 functions to control the overall operation of the filtering unit 2 and the ultraviolet treatment unit 

Regarding Claim 5:
Lee teaches the assembly according to claim 1, wherein the encompassed element is both rotatable and linearly displaceable relative to the encompassing element, and the one or more light sources of the anti-biofouling system are situated at the encompassed element (see FIG. 3, filtering unit 2 further including a body 21, a plurality of filters 22, an automatic washing unit 23, wherein the automatic washing unit 23 further includes a driving unit 231, a suction unit 232 and an exhaust unit 233.  In addition, the suction unit 232 further includes suction rods 2321, a core 2322 and a driving shaft 2323, wherein vertical movement and rotary movement occurs) (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a body 31, a plurality of ultraviolet lamps 32, a sleeve washing unit 33, and an ultraviolet intensity meter 34, wherein the sleeve washing unit 33 further includes a wiper 331, a driving shaft 332, and a driving motor 333) (see paragraphs 38, 41 and 53-56).

Regarding Claim 6:
Lee teaches the assembly according to claim 5, wherein the one or more light sources of the anti-biofouling system are arranged for emitting anti-biofouling light to surface portions of the encompassing element which are successively put in the ambit of the one or more light sources during movement of the encompassed element relative 

Regarding Claim 7:
Lee teaches the assembly according to claim 1, wherein the anti-biofouling system comprises a covering of at least a surface portion of at least one of the elements (see FIGS. 4-5, a plurality of sleeves 321) (see paragraph 53), one or more light sources of the anti-biofouling system being situated in the covering, and the covering being at least partially transparent to the anti-biofouling light of the one or more light sources (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a body 31, a plurality of ultraviolet lamps 32, a sleeve washing unit 33, and an ultraviolet intensity meter 34, wherein the sleeve washing unit 33 further includes a wiper 331, a driving shaft 332, and a driving motor 333) (see paragraphs 53-56).

Regarding Claim 8:
Lee teaches the assembly according to claim 1, wherein the anti-biofouling system comprises at least one carrier member (see FIGS. 4-5, body 31), one or more light sources of the anti-biofouling system being situated in the carrier member, and the carrier member being at least partially transparent to the anti-biofouling light of the one or more light sources, and wherein optionally at least one of the elements comprises at least one recess, and the at least one carrier member of the anti-bio fouling system is Examiner’s note:  this claim limitation is an optional limitation) (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a body 31, a plurality of ultraviolet lamps 32, a sleeve washing unit 33, and an ultraviolet intensity meter 34, wherein the sleeve washing unit 33 further includes a wiper 331, a driving shaft 332, and a driving motor 333) (see paragraphs 53-56).

Regarding Claim 9:
Lee teaches the assembly according to claim 1, wherein the encompassed element comprises a shaft which is at least partially hollow (see FIGS. 4-5, a driving shaft 332), wherein one or more light sources of the anti-biofouling system are situated inside the shaft, and wherein the shaft is at least partially transparent to the anti-biofouling light of the one or more light sources (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a body 31, a plurality of ultraviolet lamps 32, a sleeve washing unit 33, and an ultraviolet intensity meter 34, wherein the sleeve washing unit 33 further includes a wiper 331, a driving shaft 332, and a driving motor 333) (see paragraphs 53-56).

Regarding Claim 10:
Lee teaches the assembly according to claim 1, comprising a power system for supplying electrical power to be used for driving the one or more light sources of the anti-biofouling system (see FIGS. 4-5, a driving motor 333) (see paragraph 59 – “The driving motor 333 is connected to one end of the driving shaft 332 to provide the power that operates the driving shaft 332 and the wiper 331…”), the power system Examiner’s note:  this claim limitation is an optional limitation) (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a body 31, a plurality of ultraviolet lamps 32, a sleeve washing unit 33, and an ultraviolet intensity meter 34, wherein the sleeve washing unit 33 further includes a wiper 331, a driving shaft 332, and a driving motor 333) (see paragraphs 53-56).

Regarding Claim 11:
Lee teaches the assembly according to claim 1, comprising a tubular filter screen and a movable shaft being at least partially encompassed by the filter screen and carrying members of a filter cleaning system for removing and receiving debris from an interior surface of the filter screen (see FIG. 3, filtering unit 2 including a body 21 and a driving shaft 2323), wherein optionally the members of the filter cleaning system have an elongated shape and project from the shaft towards the interior surface of the filter screen, and one or more light sources of the anti-biofouling system are situated at an end of the members facing the interior surface of the filter screen (Examiner’s note:  this claim limitation is an optional limitation) (see FIG. 3, filtering unit 2 further including a body 21, a plurality of filters 22, an automatic washing unit 23, wherein the automatic washing unit 23 further includes a driving unit 231, a suction unit 232 and an exhaust unit 233.  In addition, the suction unit 232 further includes suction rods 2321, a core 2322 and a driving shaft 2323, wherein vertical movement and rotary movement occurs) (see paragraphs 38 and 41).


Lee teaches the assembly according to claim 1, being a water bearing comprising a movable shaft which is at least partially encompassed by a bearing shell, the bearing shell optionally having grooves in an interior surface thereof (Examiner’s note:  this claim limitation is an optional limitation) (see FIG. 3, filtering unit 2 including a body 21 and a driving shaft 2323) (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a body 31 and a driving shaft 332) (see paragraphs 38, 41 and 53-56).

Regarding Claim 13:
Lee teaches a vessel, comprising at least one assembly according to claim 1 (see Lee FIGS. 1-2, an assembly including a filtering unit 2 and an ultraviolet treatment unit 3) (see Lee paragraph 1 – “The present invention relates, in general, to a system for treating ballast water used in a ship…to a ballast water treatment system including a filtering unit which filters ballast water taken into a ship using a filter, an ultraviolet treatment unit which sterilizes the ballast water filtered by the filtering unit using ultraviolet rays, and a control unit which controls operations of the filtering unit and the ultraviolet treatment unit…”).

Regarding Claim 14:
Lee teaches the vessel according to claim 13, comprising a ballast water system having one or more ballast tanks and a water filtering system for treating water coming in from the vessel’s environment and being destined to serve as ballast water, wherein the at least one assembly is part of the water filtering system of the ballast water system the ballast water stored in the ballast tank…”).



Other References Considered
Yee et al. (US 2013/0319925 A1) teaches a fluid filtration system.

Thoren et al. (US 2012/0050520 A1) teaches a method and apparatus for anti-biofouling of optics in liquid environments.

Farren (US 2011/0305597 A1) teaches a UV sterilization of containers.

Dale et al. (US 2014/0158617 A1) teaches a filter arrangement.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        
								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773